Citation Nr: 1610973	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of prostate cancer to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2009, the Veteran testified at a hearing at the RO before a Decision Review Officer.  In October 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was remanded by the Board in January 2012 and December 2014 for further development.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay in adjudication of the issue on appeal, there has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

In its December 2014 remand, the Board instructed the AOJ to request information from the Joint Services Records Research Center (JSRRC) "as to whether herbicides or any other toxic chemicals were stored in or transported through George Air Force Base between December 1963 and September 1967."  The request sent to the JSRRC, as well as the JSRRC's response, only addressed herbicides, not other toxic chemicals.  For this reason, the claim must be remanded once again, particularly in light of Environmental Protection Agency (EPA) documents provided by the Veteran's representative that indicate the presence of dioxins at the former site of George Air Force Base.  

In addition, the Board instructed the AOJ to complete "any additional development indicated by the response received from JSRRC" before readjudicating the issue on appeal.  In its response, the JSRRC suggested that VA contact the Armed Forces Pest Management Board; the AOJ did not do so.  The claim must also be remanded to complete the development indicated by the JSRRC.

Lastly, in a March 2015 statement, the Veteran indicated that a VA physician who removed a cyst from his skin told him that he "can tell [he has] been exposed to agent orange from [his] skin."  VA treatment records indicate that the physician who performed this procedure in May 2014 was Dr. Duncan Miles of the VA Loma Linda Healthcare System.  On remand, the AOJ should contact Dr. Miles to verify the Veteran's statement and, if the statement is accurate, to provide the basis for this opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request verification from the JSRRC and the Armed Forces Pest Management Board as to whether herbicides or any other toxic chemicals were stored in or transported through George Air Force Base between December 1963 and September 1967.  The JSRRC and the Armed Forces Pest Management Board must specifically address the EPA documents from the Veteran's representative indicating the presence of dioxins at the former site of George Air Force Base.  All attempts to obtain such information and the responses to inquiries should be associated with the claims file.  Any negative response should be noted.

2.  Obtain a medical opinion from Dr. Duncan Miles of the VA Loma Linda Healthcare System.  Dr. Miles should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.
The Board requests that Dr. Miles answer the following question:

Is it at least as likely as not that the Veteran was exposed to herbicides, including but not limited to Agent Orange, during his active duty service?  Dr. Miles must specifically discuss the Veteran's March 2015 statement that a VA physician who removed a cyst from his left ear told him that he could verify herbicide exposure simply by examining his skin.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

Dr. Miles must set forth all findings with a complete explanation based on the facts of this case and any relevant medical literature.  If Dr. Miles is unable to offer the requested opinion without resorting to speculation, that should be set forth.  

3. The AOJ must ensure that Dr. Miles' report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that Dr. Miles documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to Dr. Miles for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




